Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 1 of 8 PageID# 55

                                                                                           FILED
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                             AUG 2 7 2020
                                          Norfolk Division
                                                                                   CLERK. U.S. DISTRICT COURT
                                                                                          NORFOLK, VA
JEFFREY HENDRICKS,

                       Plaintiff,

V.                                                           CIVIL ACTION NO. 2:20-cv-244


MATTHEW T. RIOS,Individually and
in his official capacity as Police Officer for
the City of Portsmouth, Virginia,

and


ANTHONY J. CALLAHAN,JR.,
Individually and in his official capacity as
Police Officer for the City of Portsmouth, Virginia,

                       Defendants.


                           MEMORANDUM OPINION AND ORDER


         Before the Court is Defendant Anthony J. Callahan, Jr.'s ("Defendant Callahan") Motion

to Dismiss under Federal Rule of Civil Procedure 12(b)(6). EOF No. 6. Having been fully briefed,

this matter is ripe for judicial determination.

                      I.   FACTUAL AND PROCEDURAL HISTORY

         The following facts taken from Jeffrey Henricks' ("Plaintiff) Complaint are considered

true and cast in the light most favorable to Plaintiff. Adams v. Bain,697 F.2d 1213, 1219 (4th Cir.

1982).

         On July 22, 2018, Plaintiff went to the home of his bedridden mother, Dorothy Hendricks,

("Ms. Hendricks") in Portsmouth, Virginia. ECF No. 1 at ^ 12. Upon his arrival. Plaintiff engaged

in a conversation with his niece and ex-sister in law regarding his deceased uncle's personal

property. Id. at   13. Officer Rios approached and asked Plaintiff for the keys to the personal
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 2 of 8 PageID# 56
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 3 of 8 PageID# 57
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 4 of 8 PageID# 58
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 5 of 8 PageID# 59
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 6 of 8 PageID# 60
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 7 of 8 PageID# 61
Case 2:20-cv-00244-RAJ-DEM Document 13 Filed 08/27/20 Page 8 of 8 PageID# 62
